EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During conversations conducted on 9/21/2020 and 1/13/2021, Mark Joy requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 12-1216 the required fee for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims
Add an additional claim 20 below.

Cancel the following claims: 
Claims 5, 10, 13, & 17
Amend claim 1 as follows:
1. (Currently amended) A method of manufacturing a lithium battery with a current collector formed of pillars on a substrate face, wherein the method comprises:
forming elongate and aligned structures forming electrically conductive pillars on the substrate face, each of the pillars having an upstanding pillar wall that extends from a pillar base to a pillar top,

a first electrode layer comprising a first electrode;
a solid state electrolyte layer;
a second electrode layer comprising a second electrode; and
a topstrate forming an electrode part; and
wherein the first electrode layer has a minimum distance above the pillar base ranging between 300 and 1000 nanometers, and
wherein the first electrode layer and the second electrode layer do not extend between the pillars,
thereby preventing lithium intercalation into the first electrode and/or the second electrode at a location near the pillar base.

4. (Currently amended) The method according to claim 1, wherein at least one of the group consisting of the first electrode, the electrolyte layer and the second electrode layer does not extend to the pillar top, such that a 

6. (Currently amended) The method according to claim 1, wherein a minimum interdistance between pillar walls, of neighboring one of the pillars, ranges between 1-10 micrometers

8. (Currently amended) A lithium battery comprising a current collector, wherein the current collector is formed of pillars on a substrate face, and wherein the pillars are each elongate and aligned structures forming electrically conductive pillars on the substrate face, each of the pillars having an upstanding pillar wall that extends from a pillar base to a pillar top;
wherein individual ones of the pillars are each covered with a laminate comprising:
a first electrode layer comprising a first electrode;
a solid state electrolyte layer;
a second electrode layer comprising a second electrode; and
a topstrate forming an electrode part; and
wherein the first electrode layer has a minimum distance above the pillar base ranging between 300 and 1000 nanometers, and
wherein the first electrode layer and the second electrode layer do not extend between the pillars,
thereby preventing lithium intercalation into the first electrode and/or the second electrode at a location near the pillar base.

16. (Currently amended) The lithium battery according to claim 8, wherein at least one of the group consisting of the first electrode, the solid state electrolyte layer and 

18. (Currently amended) The lithium battery according to claim 8, wherein a minimum interdistance between pillar walls, of neighboring one of the pillars, ranges between 1-10 micrometers

20. (New) The lithium battery according to claim 8, wherein the pillars are higher than 10 micrometers. 

Specification
Amend the specification as follows:

Page 10 lines 11-12:
conserved and extremely long cycle life may be desired. The [[current collector]] topstrate 20 could be any organic or inorganic material.

Page 11 line 14:
In more detail, in Figure 3, for a [[copper]] topstrate 20 of thickness.

Please replace the paragraph beginning at page 5, line 3 as follows: 
 higher than 10 micrometers. In a typical arrangement, the pillars may have height dimensions, i.e. a height separating a base plane from a planar surface of about 25-200 micrometer, preferably 50-100 micrometer wherein the length dimensions, i.e. the length separating opposing pillars, and can be in the order of 1-10 micrometer, preferably 2-4 micrometer. For such structures, the substrate as presently disclosed is electrically conductive with a surface area of the current collector that is significantly increased, which enhances the charge collecting capacity of the current collector. Moreover, for such structures, it is possible to apply a multilayer coating without compromising the functionality of the multilayer coating. Examples of such functionality may be multilayers such as a battery multilayer or photovoltaic multilayer or single layer coatings. 

Please replace the paragraph beginning at page 18, line 19 as follows: 
- Where the layers are capped [on top, on the bottom or both]. For the bottom parts reference is made to Figs 2 and 3

Please replace the paragraph beginning at page 18, line 22 as follows: 
The layers which are capped 


Allowable Subject Matter
Claims 1, 4, 6-9, 11-12, 16, & 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art fails to teach or suggest wherein the first electrode layer has  a minimum distance above the pillar base ranging between 300 and 1000 nanometers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRAN Akhtar/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723